Name: 2007/186/EC: Council Decision of 22 March 2007 appointing a Romanian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-12-31; 2007-03-28

 28.3.2007 EN Official Journal of the European Union L 87/11 COUNCIL DECISION of 22 March 2007 appointing a Romanian alternate member of the Committee of the Regions (2007/186/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Romanian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Andrei CHILIMAN, HAS DECIDED AS FOLLOWS: Article 1 Mr Petru FILIP, Mayor of Municipe Oradea, is hereby appointed an alternate member of the Committee of the Regions in place of Mr Andrei CHILIMAN for the remainder of the latters term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 22 March 2007. For the Council The President W. TIEFENSEE (1) OJ L 56, 25.2.2006, p. 75.